ORDER
This matter came before the Court on the Joint Petition for Public Reprimand submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Keith R. Havens, Respondent. The Court having considered the Petition, it is this 25th day of May, 2001,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Keith R. Havens, be, and he hereby is, reprimanded for his violation of Rules 1.1, 1.3, 1.4, 3.4(d), and 8.4(c) and (d) of the Maryland Rules of Professional Conduct in connection with his representation of Evans Jay Francis and Auspex Associates, Inc.